Citation Nr: 0919766	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  Jurisdiction over his case was 
subsequently transferred to the St. Petersburg, Florida, RO.

This case was remanded by the Board in December 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  In an unappealed August 1972 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for schizophrenia.

2.  The evidence added to the record since August 1972, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  The August 1972 rating decision that denied the claim of 
entitlement to service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the August 1972 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his or her claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. 
§ 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
schizophrenia.  The Board observes that a rating decision 
denying service connection for this disorder was issued in 
August 1972.  The RO determined that schizophrenia, paranoid 
type, was acquired through his willful misconduct due to drug 
abuse.  He did not appeal the RO's determination, and the 
August 1972 rating decision became final.  See 38 C.F.R. 
§ 7105.  

The evidence of record at the time of the August 1972 rating 
decision consisted of service treatment records; VA treatment 
records reflecting mental hospitalization from December 1971 
to January 1972 and a diagnosis of psychosis, etiology 
unknown; and a July 1972 VA examination revealing a 
substantial history of intravenous heroin use and a diagnosis 
of paranoid schizophrenia, in remission.

In August 2003, the Veteran requested that his claim of 
entitlement to service connection for schizophrenia be 
reopened.  Based on the procedural history outlined above, 
the issue for consideration, therefore, is whether new and 
material evidence has been received to reopen this claim.  

The evidence added to the record since the August 1972 rating 
decision included statements by the Veteran revealing 
intravenous drug use in the Republic of Vietnam; a duplicate 
copy of his hospitalization at a VA mental facility from 
December 1971 to January 1972; VA outpatient treatment 
records; Social Security Administration (SSA) records; and a 
May 2008 VA examination, indicating that it could not be 
determined without resorting to mere speculation whether 
schizophrenia would have manifested without drug abuse or 
whether his current psychological symptoms were related to 
the psychological symptoms he demonstrated upon discharge 
from service. 
 
Of the new evidence provided since the August 1972 rating 
decision, his statements alleging drug use in Vietnam and VA 
mental hospitalization records from the time of his discharge 
from service are cumulative and redundant of the other 
evidence of record.  Only the VA outpatient treatment 
records, SSA records, and May 2008 VA examination had not 
previously been submitted to agency decisionmakers and are 
not cumulative or redundant of other evidence of record.  As 
such, only the latter evidence is new under 38 C.F.R. 
§ 3.156(a).  

However, the new evidence does not relate to an unestablished 
fact that is necessary to substantiate his claim for service 
connection.  As discussed above, the RO originally denied the 
Veteran's claim because the evidence indicated that his 
schizophrenia, paranoid type, was acquired through willful 
misconduct due to his drug abuse.  

The Board recognizes that the VA treatment records and SSA 
records demonstrate diagnoses of psychosis, not otherwise 
specified, and polysubstance abuse, in remission, in addition 
to a diagnosis of schizophrenia.  However, the VA treatment 
records and SSA records do not provide any link between the 
Veteran's diagnosed disorders and active duty service or 
otherwise suggest that his disorders are not the result of 
willful misconduct, i.e. drug abuse, in service.  

With regard to the May 2008 VA examination, the Board also 
finds that this new evidence does not relate to an 
unestablished fact that is necessary to substantiate his 
claim for service connection.  The VA examiner was unable to 
render an opinion on the etiology of his schizophrenia, 
including whether the Veteran's schizophrenia would have 
manifested without drug abuse or whether his current 
psychological symptoms were related to the psychological 
symptoms he demonstrated upon discharge from service, without 
resorting to "mere speculation."  

As such, the VA examiner's opinion neither supported nor 
weighed against the Veteran's claim.  As the evidence does 
not show that his current psychological disorder is unrelated 
to the willful misconduct he demonstrated in service, that of 
abusing intravenous heroin and other drugs, it is not 
material.  

In conclusion, as the new evidence submitted by the Veteran 
is not material to establishing that schizophrenia was not 
the result of his own willful misconduct, the Board finds 
that new information does not relate to an unestablished fact 
and does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, as the evidence associated with the 
claims file is not both new and material, the claim for 
service connection for schizophrenia is not reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

To satisfy the requirements set forth in Kent, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2008 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection and provided him with accurate information 
concerning why his claim for schizophrenia was previously 
denied in the August 1972 rating decision.   Therefore, the 
Board finds that the requirements set forth Kent have been 
met. Accordingly, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development 
has been accomplished, and appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, he RO obtained VA treatment 
records and SSA records, and he submitted statements on his 
behalf.  In addition, he was afforded VA medical examination 
in May 2008 even though a specific VA medical opinion or 
examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, the Board is 
required to review all the evidence submitted to the claims 
file since the last final denial.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for schizophrenia is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


